DOUGLAS, Judge.
OPINION
This is an appeal from an order denying application for bail, appellant being under indictment for capital offense murder of Robert S. Massey.
In cases of this kind we refrain from discussion or comment upon the evidence.
The correct rule is found in 1 Branch’s P.C.2d 285, Sec. 246:
“The rule is ‘all prisoners shall be bailable.’ The exception is ‘when the proof is evident’ not only that the accused is guilty, but that the jury will, if they properly enforce the law, probably assess capital punishment, this conclusion to be reached by the well-guarded and dispassionate judgment of the court or judge passing upon the question.”
We have considered all the facts and circumstances and are unable to find that the trial court abused its discretion in reaching the conclusion that this is not a bailable case.
The judgment is affirmed.